LEMMON, J.,
Concurring in the Denial of Rehearing
In Joseph v. Broussard Rice Mill, Inc., 00-0628 (La.10/30/00), 772 So.2d 94, this court reversed the conditional granting of a new trial because, among other reasons, the trial judge did not specify any grounds for his decision, as required by La.Code Civ. Proc. art. 1811C(1). In the present case, the trial judge essentially gave no reasons for conditionally granting a new trial, but simply gave the same reasons he gave for granting a judgment notwithstanding the verdict.